457 So. 2d 598 (1984)
Marjorie Mae GERRY, Petitioner,
v.
The Honorable Ernest C. AULLS, Jr., Circuit Judge, Respondent.
No. 84-573.
District Court of Appeal of Florida, Fifth District.
October 18, 1984.
*599 Stephen G. Birr, Tavares, for petitioner.
Jim Smith, Atty. Gen. and Louis F. Hubener, Asst. Atty. Gen., Tallahassee, for respondent Honorable Ernest C. Aulls, Jr.
Robert Q. Williams of Smith & Williams, Tavares, for Dept. of Health and Rehabilitative Services.
Ellen Irene Hoffenberg, Guardian Ad Litem Program, Tallahassee.
SHARP, Judge.
This petition for issuance of a common law writ of certiorari[1] presents the question of whether the trial court departed from the essential requirements of law in denying Gerry's motion to require the Department of Health and Rehabilitative Services (HRS) to enter into a performance agreement with the view of her re-obtaining custody of her son. The child had been adjudicated to be a dependent child. We ruled in In Re C.B., 453 So. 2d 220 (Fla. 5th DCA 1984), that it was not necessary in a clear case of child abuse or abandonment, for HRS to enter into a performance agreement with a parent prior to instituting permanent commitment proceedings. We think C.B. is controlling in this case. However, because the issues are ones of great public importance, we again certify[2] the following question to the Florida Supreme Court:
WHETHER EITHER A PERFORMANCE AGREEMENT OR A PERFORMANCE PLAN AS PRESCRIBED BY SECTION 409.168 IS A PREREQUISITE TO PERMANENT COMMITMENT PROCEEDINGS PURSUANT TO SECTION 39.41(1)(f)1.a.
PETITION DENIED.
COBB, C.J., and DAUKSCH, J., concur.
NOTES
[1]  Fla.R.App.P. 9.030(b)(3).
[2]  Fla.R.App.P. 9.030(a)(2)(A)(v).